Order, Supreme Court, New York County (Marylin G. Diamond, J.), entered March 5, 2009, which, in an action alleging employment discrimination, granted defendant’s motion to dismiss the complaint pursuant to CPLR 3211 (a) (5), unanimously affirmed, without costs.
The record establishes that plaintiff knowingly and voluntarily executed an agreement explicitly releasing any employment discrimination claims against defendant. Plaintiff admits that he signed the release and raises no valid defense to its enforcement (see Toledo v West Farms Neighborhood Hous. Dev. Fund Co., Inc., 34 AD3d 228, 229 [2006]; Goode v Drew Bldg. Supply, 266 AD2d 925 [1999]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Andrias, Catterson, Moskowitz and Román, JJ.